Citation Nr: 1748183	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a noncompensable rating.

At his request, the Veteran was scheduled for a Board videoconference hearing in June 2014.  However, on his behalf, his representative withdrew the hearing request in May 2014.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

In September 2014 and July 2016, the Board remanded the case for further development of the record, including obtaining a VA examination.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claim for a compensable rating for bilateral hearing loss, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration.   

The Veteran's VA treatment records reflect that he had audiograms in connection with an October 2011 audiology consult and November 2012 follow-up appointment.  The November 2012 examiner noted that "audiometric information is available under 'tools' and 'audiogram display.'"  See November 2012 Tampa VAMC audiology note. 

The audiograms associated with the October 2011 consult and November 2012 follow-up appointment have not been made a part of the Veteran's electronic claims file.  While the April 2015 supplemental statement of the case (SSOC) reflects that treatment records from the Tampa VAMC for the period of September 2011 through April 2015 were considered, it is not clear from the record that the RO reviewed the October 2011 or November 2012 audiograms.  Furthermore, because the audiograms have not been made a part of the record, the Board is not able to review the audiograms as part of the record on appeal.

Therefore, the Board remands the case in order to obtain the audiograms associated with the October 2011 audiology consult and November 2012 follow-up appointment and associate the audiograms with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the audiograms associated with the October 2011 audiology consult at the Tampa VAMC and the November 2012 follow-up appointment and associate the audiograms with the Veteran's electronic claims file.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




